Title: From George Washington to John Hancock, 9 January 1781
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Head Quarters New Windsor 9th Jan.y 1781.
                        
                        I have been honored with your Excellency’s favors of the 17th of November and 22d of December. The first by
                            some accident, had gone forward to Philadelphia and only reached me, by the post from thence, the 7th inst. Your
                            Excellency will have had good reason to suppose me guilty of neglect in not  answering, sooner, so polite a renewal, on your
                            part, of the correspondence which had been maintained between us while you presided in Congress. Independant of personal
                            regard, I am extremely happy in seeing you elected to your present dignified station, as, from my knowledge of your
                            attention to public business, I am assured that every measure which is committed to your care, will be zealously promoted
                            and pointedly executed.
                        I am at a loss in what manner to comply with the Act of the Honble the House of Representatives of the 16th
                            of Novemr calling for a return of all the Arms and Accoutrements that have been taken from the Men of the State of
                            Massachusetts and no compensation made therefore. I know of the detention of no Arms since the dissolution of the first
                            Army in 1775, and they were paid for. There may have been partial stoppages since, but so great has been the change of
                            Officers, that I doubt whether it will be possible to ascertain facts with any degree of accuracy. I will however make
                            inquiry among the Officers who have been longest and most constantly with the army, and see whether a Return can now be
                            obtained, by which Justice may be done to the public as well as to individuals. I have the honor to be with the greatest
                            Respect and Esteem Your Excellency’s most obt and humble Servt
                        
                            Go: Washington

                        
                    